Name: Commission Regulation (EEC) No 249/93 of 4 February 1993 amending Regulation (EEC) No 2118/74 laying down detailed rules for the application of the system of reference prices for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 5. 2. 93 Official Journal of the European Communities No L 28/45 COMMISSION REGULATION (EEC) No 249/93 of 4 February 1993 amending Regulation (EEC) No 2118/74 laying down detailed rules for the application of the system of reference prices for fruit and vegetables Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular Article 27 (1 ) thereof, Whereas Article 4 of Commission Regulation (EEC) No 211 8/74 (3), as last amended by Regulation (EEC) No 381 1 /85 (4), establishes a list of representative import markets on which, for the purpose of calculating the entry price, the prices of products imported into the Commu ­ nity must be recorded ; Whereas, since the integration of the new German LÃ ¤nder, the Berlin market has become an important import market for fruit and vegetables ; whereas Berlin should therefore be inserted in the list of representative import markets ; Article 1 In Article 4 of Regulation (EEC) No 2118/74, the entry 'Berlin' is added against the entry 'Federal Republic of Germany'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 23. 0 OJ No L 220, 10. 8 . 1974, p. 20. Ã  OJ No L 368, 31 . 12. 1985, p. 1 .